DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendments filed on 11/21/2022.
Claims 1, 3, 8, 9, 15, 16, 19, and 20 have been amended.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 15 are directed to a method and a system. Thus on their face they fall within the four statutory categories of patentable subject matter. 
Step 2A prong 1: The claims provide a manner of conditional bidding for advertising where a bid is adjusted based on the characteristics of the user. In particular, a bid is received for an audience list having primary criteria and a secondary filtering criteria of whether a user had visited a particular website. The users of the list are tracked to determine other characteristics of the users and depending on whether those characteristics are considered positive or negative the bid is adjusted accordingly and provided for the advertising opportunity. Thus, when considered individually and as an ordered combination, the claims embody certain methods of organizing human activity . Specifically, such activity is in the form of commercial interactions (in the form of advertising, marketing or sales activities or behaviors). 
The following limitations, when considered individually and as an ordered combination, are merely descriptive of abstract concepts:
Claim 1: receiving a specification of a first audience list including a plurality of users having user behavior data associated with a primary filtering criteria; receiving a domain to be associated with a secondary filtering criterion; receiving a primary bid value associated with the first audience list; receiving a secondary bid value associated with the secondary filtering criterion; tracking an behavior of the plurality of users in the first audience list to detect a contextual variable; assigning individual users among the plurality of users who have visited the domain to a sub-audience list; adjusting the primary bid value based on the contextual variable, the primary bid being adjusted by, when the behavior is positive for the contextual variable, multiplying the primary bid by an adjustment factor to obtain an adjusted bid, or when the behavior is negative for the contextual variable, dividing the primary bid by the adjustment factor to obtain the adjusted bid: and for the bidding for the advertisement opportunities, applying the secondary bid value for the individual users in the sub-audience list and applying the adjusted bid for the plurality of users in the first audience list that are not in the sub-audience list.
Claim 15: receive a specification of a first audience list including a plurality of users having user behavior data associated with a primary filtering criteria; receive a domain to be associated with a secondary filtering criterion; receive a primary bid value associated with the first audience list; receive a secondary bid value associated with the secondary filtering criterion; track an behavior of the plurality of users in the first audience list to detect a contextual variable; assign individual users among the plurality of users who have visited the domain to a sub-audience list; and adjust the primary bid value based on the contextual variable, the primary bid being adjusted by when the behavior is positive for the contextual variable, multiplying the primary bid by an adjustment factor to obtain an adjusted bid, or when the behavior is negative for the contextual variable, dividing the primary bid by the adjustment factor to obtain the adjusted bid; and an output configured to transmit, for the bidding for the advertisement opportunities, the primary bid or the adjusted bid to an ad entity.
The following dependent claim limitations, when considered individually and as an ordered combination, are merely further descriptive of abstract concepts:
wherein the primary filtering criteria is based on a characteristic of user behavior data (claim 2);
wherein the user behavior data comprises data corresponding to activity performed by a particular user among the plurality of users (claim 3); wherein the characteristic of user behavior data includes a domain name, a webpage identifier, a keyword, an affinity value of the keyword, a demographic variable, a psychographic variable, device data and a time corresponding to capture of the user behavior data (claim 4); analyzing the user behaviors data (claim 5); build a user profile based on the analyzing of the user behavior data (claim 6); wherein the user behavior data associated with the user profile includes text data, image data, audio data, or combinations thereof (claim 7); further comprising: establishing a user profile for a particular user among the plurality of users, wherein the user profile comprises a keyword; determining that the user profile satisfies the contextual variable; and adding the particular user to a second audience list upon a determination that the contextual variable is satisfied (claim 8) receiving a notification including a user identifier corresponding to the particular user, the notification being received from an advertiser; and transmitting the primary bid or the adjusted bid for an advertisement based on the presence of the user identifier in the first audience list, the second list, or the first and second audience lists (claim 9); further comprising detecting the presence of the user identifier in the first audience list, the second list, or the first and second audience lists (claim 10);  wherein a bid for the advertisement is the primary bid when the user identifier is present in the first audience list and absent in the second audience list (claim 11); wherein a bid for the advertisement is the adjusted bid when the user identifier is present in each of the first audience list and the second audience list (claim 12); further comprising: receiving a notification of a win based on the primary bid or the adjusted bid; and transmitting an advertisement to an ad entity based on receiving the notification of the win (claim 13); wherein the user behavior data is anonymous (claim 14); wherein the primary filtering criteria is based on a characteristic of user behavior data corresponding to activity performed by a particular user among the plurality of users (claim 16); analyze the user behavior data and build a user profile based on an analysis of the user behavior data (claim 17); wherein the user behavior data associated with the user profile includes text data, image data, audio data, or combinations thereof (claim 18); further comprising: establish a user profile for a particular user among the plurality of users, wherein the user profile comprises a keyword; determine that the user profile satisfies the contextual variable; and add the particular user to a second audience list upon a determination that the contextual variable is satisfied (claim 19); receive a notification including a user identifier corresponding to the particular user, the notification being received from an advertiser, and wherein the primary bid or the adjusted bid is transmitted by the output based on the presence of the user identifier in the first audience list, the second list, or the first and second audience lists (claim 20);
Step 2A prong 2: This judicial exception is not integrated into a practical application. Claim 1 arguably does not include any additional elements. Tracking online behavior is recited at a high level of generality and provides no particular mechanism for doing so. Even if is it inferred that tracking online behavior would require some sort of computer implementation as opposed to just observing such behavior, the fact that such activity is done online merely provides a general link to a particular technological environment or field of use (i.e. online) (See MPEP 2106.04(d) and subsequently 2106.05(h)) The claims provide no specific technical features required or used in the tracking of users online activities. Further, tracking online behavior is insignificant extra solution activity of data gathering (See MPEP 2106.04(d) and subsequently 2106.05(g)). Claim 15 recites performing the steps using a processor and sending data to an ad server, ad exchange, or content server. The processor, ad server, ad exchange, and content server are recited at a high level of generality such that it acts merely as a tool to implement the abstract idea (See MPEP 2106.04(d) and subsequently MPEP 2106.05(f)). Similar to claim 1, claim 15 generically tracks online behavior such that it amount to a general link to a particular technological environment or field of use (i.e. online) and insignificant extra solution activity of data gathering. Claim 13 similarly includes sending data to an ad server, ad exchange, or content server. Such computing devices are recited at a high level of generality and merely act as a tool to implement the abstract ideas. Further, claims 5, 6, and 17 analyze behavior data using natural language processing. The data analysis using natural language processing to gather data for creation of a profile is insignificant extra solution activity of data gathering. Accordingly, when considered both individually and as an ordered combination, the additional elements do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as above with regard to practical application, the additional elements when considered both individually and as an ordered combination, do not provide an inventive concept as they merely provide generic computing components used as a tool to implement the abstract idea, provide a general link to a particular technological environment or field of use (i.e. online), and provide insignificant extra solution activity of data gathering. 
Further, tracking online behavior is well-understood, routine, and convention at the time of the invention (See https://web.archive.org/web/20140217022853/https://www.cookielaw.org/google-analytics-eu-cookie-law/ - most modern websites have some kind of web tracking solution for collecting information about visitors to the site – 2014; https://www.informit.com/articles/article.aspx?p=31094 – cookies most common way to track users on the internet – 2003; https://brianclifton.com/pro-lounge-files/accuracy-whitepaper.pdf - common techniques for collecting web visitor data including page tags and log files – 2010; https://www.enisa.europa.eu/publications/copy_of_cookies - 2010 survey almost 80% of online service providers interviewed collecting data from cookies – 2011) 
Additionally, using natural language processing to analyze data is well-understood, routine, and conventional at the time of the invention (See https://www.aclweb.org/anthology/E06-1030.pdf - Web text has been successfully used as training data for many NLP applications, google indexed over 98 billion words from the web in 2003 – 2006; http://web.eecs.umich.edu/~michjc/papers/be_www2005.pdf - Many modern natural language-processing applications utilize search engines to locate large numbers of Web documents or to compute statistics over the Web corpus – 2005; https://www.programmableweb.com/news/how-5-natural-language-processing-apis-stack/analysis/2014/07/28 - Popular uses of NLP include content classification, sentiment analysis and automated summarization. For instance, media organizations may use NLP-based platforms to categorize, tag and summarize content, and many brands commonly employ tools that use NLP to determine if the social media buzz around their marketing campaigns is positive or negative – 2014; https://tanzu.vmware.com/content/blog/3-key-capabilities-necessary-for-text-analytics-natural-language-processing-in-the-era-of-big-data - common nlp tasks – 2014)
As a result the claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 9,870,577) in view of Wohlstadter (US 2014/0279048) in view of Liu et al (US 8,914,500)



As per claim 1:

Yang teaches A method of bidding for advertisement opportunities, the method  comprising: receiving a specification of a first audience list including a plurality of users having user behavior data associated with a primary filtering criteria (C1L29-53; C3L48-C4L10; C5L66-C6L7; The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples.) receiving {…} secondary filtering criterion (C10L35-60 For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased (this is believed to be a typo, as noted in the subsequent paragraph the value is decreased) by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids. Examiner’s Comment: Yang teaches providing various filters for modifying bids based on user characteristics. The examiner interprets any such characteristics as secondary filtering criteria. Further, Yang teaches that the criteria can include being part of a list. The {…} indicate a modification to the claim language to show what is expressly taught by Yang. The limitations regarding a criteria including visiting a domain and being added to an audience list  based on visiting the domain will be addressed below by Liu.) receiving a primary bid value associated with the first audience list (C10L35-60; In some implementations, a bid logic expression can include a base bid and one or more sub-expressions, with each sub-expression corresponding to a characteristic and indicating a respective change to the base bid conditioned on the characteristic having a particular attribute value.) receiving a secondary bid value associated with the second filtering criterion ((C10L35-60 For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased (this is believed to be a typo, as noted in the subsequent paragraph the value is decreased) by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids. Examiner’s Comment: Yang teaches providing various filters for modifying bids based on user characteristics. The examiner interprets any such characteristics as secondary filtering criteria. Further, Yang teaches that the criteria can include being part of a list.) adjusting the primary bid value based on the contextual variable, (C10L35-60 For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased (this is believed to be a typo, as noted in the subsequent paragraph the value is decreased) by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids.) the primary bid being adjusted by when the online behavior is positive for the contextual variable, multiplying the primary bid by an adjustment factor to obtain an adjusted bid,  when the online behavior is negative for the contextual variable, dividing the primary bid by the adjustment factor to obtain the adjusted bid (C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent. Examiner’s comment:  Multiplying and dividing to increase and decrease a bid value is the same increasing or decreasing by a percentage. For example, increasing by 25% is the same as multiplying by 1.25. Similarly calculation can be done with division to decrease the value.) for the bidding for the advertisement opportunities, applying the secondary bid value for individual users in the sub-audience list and applying the adjusted bid for the plurality of users in the first audience list that are not in the sub audience list (C10L35-60 For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased (this is believed to be a typo, as noted in the subsequent paragraph the value is decreased) by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids.  Examiner’s comment: As shown above, Yang can differentiate bids based on inclusion in audience lists. Liu below teaches assigning users to an audience list based on what web pages the user has visited. Providing the appropriate bid to each scenario is the same as simply adjusting the bid based on the granularity of the targeting criteria. In this instance, being on sub-audience list is just another modification of the bid for users who meet the criteria of having visited the website. For example, if the first audience is list is merely males and Yang provides a first bid for males, a first adjusted bid for males over age 30, and a second adjusted bid for males who have visited the website, then conditional bidding architecture is merely being applied with regard to the criteria to which the user meets. Thus the first adjusted bid would be applied to users who are on first list that are not on the second list because the user has not been included in the list for viewing a website. The actual qualification criteria of being on a second list which include visiting a website is addressed below by Liu.)
Yang does not expressly teach tracking online behavior to identify contextual variables.
Wohlstadter teaches tracking an online behavior of the plurality of users in the first audience list to detect a contextual variable (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include tracking online behavior to identify contextual variables as taught by Wohlstader in order to provide targeted advertising (paragraph [0076]). Further, monitoring online behavior of a user to identify contextual variables is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach receiving a domain that is a filtering criteria for use with conditional bidding for advertisement placements.
Liu teaches {filtering users} based on a domain (C2L8-19; According to some aspects of the present disclosure, the online behaviors of user identifiers may be used to provide audience-based advertising. As used herein, online behavior refers to how a user identifier interacts with web pages on the Internet (e.g., which web pages are visited, the order in which the web pages are visited, how long a particular web page is viewed, and similar information). C2L54-C3L2; One or more implementations described herein provide a method that allows a processing circuit to create a classifier model to determine whether a network user should be added to a list of network users. The classifier model is used to classify the browsing activities of candidate network users based on whether the browsing activities relate to similar topics or interests as the given remarketing list. The classifier model is generated based on a first, second and third category of network activities. The first category of network activities represents examples of characteristic data associated with a network user that should be added to the list of network users. C9L57-C10L15 In some implementations, as illustrated in FIG. 4, the processing circuit performs process 400 for creating a classifier model to determine whether a network user should be added to a list of similar network users. Each network user is represented on the first and second list by a user identifier and characteristic data associated with the network user's network activity (block 402). Characteristic data may include, but are not limited to, web pages visited, topics in the web pages, salient keywords in the web pages, content displayed on the web pages, content clicked on, search terms entered for searches performed, products purchased, users' geography, users' demography, etc.) assigning individual users among the plurality of users who have visited the domain to a sub audience list  (C2L8-19; According to some aspects of the present disclosure, the online behaviors of user identifiers may be used to provide audience-based advertising. As used herein, online behavior refers to how a user identifier interacts with web pages on the Internet (e.g., which web pages are visited, the order in which the web pages are visited, how long a particular web page is viewed, and similar information). C2L54-C3L2; One or more implementations described herein provide a method that allows a processing circuit to create a classifier model to determine whether a network user should be added to a list of network users. The classifier model is used to classify the browsing activities of candidate network users based on whether the browsing activities relate to similar topics or interests as the given remarketing list. The classifier model is generated based on a first, second and third category of network activities. The first category of network activities represents examples of characteristic data associated with a network user that should be added to the list of network users. C9L57-C10L15 In some implementations, as illustrated in FIG. 4, the processing circuit performs process 400 for creating a classifier model to determine whether a network user should be added to a list of similar network users. Each network user is represented on the first and second list by a user identifier and characteristic data associated with the network user's network activity (block 402). Characteristic data may include, but are not limited to, web pages visited, topics in the web pages, salient keywords in the web pages, content displayed on the web pages, content clicked on, search terms entered for searches performed, products purchased, users' geography, users' demography, etc.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include adding users to lists based on characteristics such as visitation of a website as taught by Liu in order to provide audience-based advertising (C2L8-10). Further, generating lists based on users having characteristics such as visitation to a website is the use of a known technique used to improve similar devices/methods in the same way.


Yang, Wohlstadter, and Liu teach the limitations of claim 1. As per claim 2:


Yang further teaches wherein the primary filtering criteria is based on a characteristic of user behavior data (C1L29-53; C3L48-C4L10; C5L66-C6L8; C6L2-L7; C10L35-60 The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples.)

Yang, Wohlstadter, and Liu teach the limitations of claim 2. As per claim 3:

Yang further teaches wherein the user behavior data comprises data corresponding to online activity performed by a particular user among the plurality of users (C1L29-53; C3L48-C4L29; C5L66-C6L8; C6L2-L7; C7L4-19; C8L20-31; C10L35-60 The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples.)


Yang, Wohlstadter, and Liu teach the limitations of claim 3. As per claim 4:

Yang further teaches wherein the characteristic of user behavior data includes a domain name, a webpage identifier, a keyword, an affinity value of the keyword, a demographic variable, a psychographic variable, device data and a time corresponding to capture of the user behavior data (C1L29-53; C3L48-C4L10; C5L66-C6L8; C6L2-L7; C10L35-60 The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples.)

Yang, Wohlstadter, and Liu teach the limitations of claim 3. As per claim 5:

Wohlstadter further teaches further comprising analyzing the user behavior data with natural language processing (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using natural language processing to associate keywords with a user profile as taught by Wohlstader in order to provide targeted advertising (paragraph [0076]). Further, the use of natural language processing to determine keywords and associating those keywords with users is the use of a known technique used to improve similar devices/methods in the same way.

Yang, Wohlstadter, and Liu teach the limitations of claim 5. As per claim 6:

Wohlstadter further teaches wherein the natural language processing builds a user profile based on the analyzing of the user behavior data (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using natural language processing to associate keywords with a user profile as taught by Wohlstader in order to provide targeted advertising (paragraph [0076]). Further, the use of natural language processing to determine keywords and associating those keywords with users is the use of a known technique used to improve similar devices/methods in the same way.

Yang, Wohlstadter, and Liu teach the limitations of claim 6. As per claim 7:

Wohlstadter further teaches wherein the user behavior data associated with the user profile includes text data, image data, audio data, or combinations thereof (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using natural language processing to associate keywords with a user profile as taught by Wohlstader in order to provide targeted advertising (paragraph [0076]). Further, the use of natural language processing to determine keywords and associating those keywords with users is the use of a known technique used to improve similar devices/methods in the same way.

Yang, Wohlstadter, and Liu teach the limitations of claim 1. As per claim 8:

Wohlstadter further teaches further comprising: establishing a user profile for a particular user among the plurality of users, wherein the user profile comprises a keyword; (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
The combination does not expressly teach adding users to lists based on determining whether a profile satisfies criteria.
Liu teaches determining that the user profile satisfies the contextual variable; and adding the particular user to a second audience list upon a determination that the contextual variable is satisfied (C2L54-C3L2; claim 1; One or more implementations described herein provide a method that allows a processing circuit to create a classifier model to determine whether a network user should be added to a list of network users. The classifier model is constructed from at least one existing list provided by a content provider, such as a remarketing list. The classifier model is used to classify the browsing activities of candidate network users based on whether the browsing activities relate to similar topics or interests as the given remarketing list. The classifier model is generated based on a first, second and third category of network activities. The first category of network activities represents examples of characteristic data associated with a network user that should be added to the list of network users. Adding, by the processing circuit, a second network device identifier to a list of similar network device identifiers based on the generated classifier model.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include adding users to lists based on characteristics as taught by Liu in order to provide audience-based advertising C2L8-10). Further, generating lists based on users having characteristics is the use of a known technique used to improve similar devices/methods in the same way.

Yang, Wohlstadter, and Liu teach the limitations of claim 8. As per claim 9:

Yang further teaches further comprising: receiving a notification including a user identifier corresponding to the particular user, the notification being received from an advertiser (C8L20-31; FIG. 2B illustrates an example system 230 for providing a bid request that includes multiple options. A web page 232 that includes a content slot 233 is displayed on a user device 234. The web page 232 is configured to send a content request 236 to a content server 238 for a content item to display in the content slot 233. The content server 238 can identify user device information associated with the user device identifier in a user device information repository 239. For example, the user device information can indicate that the user device 234 is associated with a female user with an age in a range of between 25 and 35 years of age and an income in a first predefined range (e.g., $25,000 to $35,000)) and transmitting the primary bid or the adjusted bid for an advertisement based on the presence of the user identifier in the first audience list, the second list, or the first and second audience lists. (C5L66-C6L8; C8L6-19; A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. A bid request can include characteristic information other than gender. For example, a bid request can include other demographic information associated with the user device 204, such as age or income. The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples.)

Yang, Wohlstadter, and Liu teach the limitations of claim 9. As per claim 10:

Yang further teaches further comprising detecting the presence of the user identifier in the first audience list, the second list, or the first and second audience lists (C5L66-C6L8; C8L6-19; A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. A bid request can include characteristic information other than gender. For example, a bid request can include other demographic information associated with the user device 204, such as age or income. The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples.)

Yang, Wohlstadter, and Liu teach the limitations of claim 10. As per claim 11:

Yang further teaches wherein a bid for the advertisement is the primary bid when the user identifier is present in the first audience list and absent in the second audience list ((C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples. A content sponsor can provide a conditional bid for each characteristic (e.g., a bid for a particular gender and a bid for an age that is within a specified age range). For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids. The examiner interprets the selection of the adjustment parameter to include specific selections regarding locations interests, and inclusion in lists. For example, the bid request can include identifying information for multiple user lists including at least one user list that is associated with the user and at least one user list that is not associated with the user. As another example, the bid request can include an interest area associated with the user and at least one interest area not associated with the user. When the characteristic includes geo-location data, the bid request can include plural geo-locations including one location associated with the user/user device and at least one location at which the user is not currently located. As another example, the characteristic information can include a city or postal code associated with the user/user device and an indication that the exact location of the user/user device is known. When the bid request includes an indication that the exact location of the user is known, the content sponsor can provide a bid for a particular geographic area. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent. As another example, the content sponsor can define a geographic area as a polygon and a bid that is conditioned upon the user being within the geographic area.)

Yang, Wohlstadter, and Liu teach the limitations of claim 10. As per claim 12:

Yang further teaches wherein a bid for the advertisement is the adjusted bid when the user identifier is present in each of the first audience list and the second audience list (C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples. A content sponsor can provide a conditional bid for each characteristic (e.g., a bid for a particular gender and a bid for an age that is within a specified age range). For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids. The examiner interprets the selection of the adjustment parameter to include specific selections regarding locations interests, and inclusion in lists. For example, the bid request can include identifying information for multiple user lists including at least one user list that is associated with the user and at least one user list that is not associated with the user. As another example, the bid request can include an interest area associated with the user and at least one interest area not associated with the user. When the characteristic includes geo-location data, the bid request can include plural geo-locations including one location associated with the user/user device and at least one location at which the user is not currently located. As another example, the characteristic information can include a city or postal code associated with the user/user device and an indication that the exact location of the user/user device is known. When the bid request includes an indication that the exact location of the user is known, the content sponsor can provide a bid for a particular geographic area. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent. As another example, the content sponsor can define a geographic area as a polygon and a bid that is conditioned upon the user being within the geographic area.)


Yang, Wohlstadter, and Liu teach the limitations of claim 1. As per claim 13:

Yang further teaches further comprising: receiving a notification of a win based on the primary bid or the adjusted bid (C8L54-C9L7; C12L7-10; claim 1; When a content sponsor wins an auction for which multiple bids for multiple scenarios are provided, the content sponsor is not given an indication as to which scenario was used in the auction, and therefore can't infer attribute information for the requesting user device. In some implementations, the content server 238 does not report a specific price paid by a content sponsor for an impression but rather reports payment in aggregate (e.g., by the hour or day) The content sponsor associated with the winning bid in the auction can be charged an amount that is based on a price indicated in an associated received conditional bid that specifies the specific attribute (e.g., value of the attribute) and transmitting an advertisement to an ad server, an ad exchange, or a content server based on receiving the notification of the win (C7L1-2, C7L52-C8L5; A content item associated with a winning content sponsor 108 can be provided to the requesting user device 106. The content server 208 can determine an auction winner based on one or more factors (e.g., the first content sponsor 212) and thereby determine a content item 222 to provide in response to the content request 206. The content server 208 can provide the determined content item 222 to the user device 204, for presentation in the content slot 203, as illustrated by a presented content item 224.)

Yang, Wohlstadter, and Liu teach the limitations of claim 1. As per claim 14:

Yang further teaches wherein the user behavior data is anonymous (C8L20-31; The content server 238 can identify user device information associated with the user device identifier in a user device information repository 239. For example, the user device information can indicate that the user device 234 is associated with a female user with an age in a range of between 25 and 35 years of age and an income in a first predefined range (e.g., $25,000 to $35,000).)

As per claim 15:

Yang teaches A system for bidding on advertisement opportunities, the system comprising: a processor configured to: receive a specification of a first audience list including a plurality of users having user behavior data associated with a primary filtering criteria (C1L29-53; C3L48-C4L10; C5L66-C6L7; The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples.) receive {…} secondary filtering criterion (C10L35-60 For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased (this is believed to be a typo, as noted in the subsequent paragraph the value is decreased) by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids. Examiner’s Comment: Yang teaches providing various filters for modifying bids based on user characteristics. The examiner interprets any such characteristics as secondary filtering criteria. Further, Yang teaches that the criteria can include being part of a list. The {…} indicate a modification to the claim language to show what is expressly taught by Yang. The limitations regarding a criteria including visiting a domain and being added to an audience list  based on visiting the domain will be addressed below by Liu.) receive a primary bid value associated with the first audience list (C10L35-60; In some implementations, a bid logic expression can include a base bid and one or more sub-expressions, with each sub-expression corresponding to a characteristic and indicating a respective change to the base bid conditioned on the characteristic having a particular attribute value.) receive a secondary bid value associated with the secondary filtering criterion (C10L35-60 For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased (this is believed to be a typo, as noted in the subsequent paragraph the value is decreased) by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids. Examiner’s Comment: Yang teaches providing various filters for modifying bids based on user characteristics. The examiner interprets any such characteristics as secondary filtering criteria. Further, Yang teaches that the criteria can include being part of a list.) adjust the primary bid value based on the contextual variable (C10L35-60 For example, a bid logic expression can specify that a base bid is $1.00 and that the base bid is to be incremented by $0.50 when a gender attribute is male and incremented by $0.25 when the gender attribute is female. Each sub-expression can be defined by including a reference to only one characteristic, which can result in easier definition of bid logic expressions that include multiple characteristics as compared to bid logic expressions that include logical operators such as AND and OR. For example, a bid logic expression can specify that a base bid is $0.50 and when an income value is greater than a threshold the base bid is to be increased (this is believed to be a typo, as noted in the subsequent paragraph the value is decreased) by twenty five percent, when the income value is less than the threshold the base bid is to be increased by twenty five percent, when an age value is within a first range $0.10 is to be added to the base bid, and when the age value is within a second range $0.05 is to be added to the base bid. For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. This gives compact way to bid on many attributes that would have required exponential individual bids.) the primary bid being adjusted by when the online behavior is positive for the contextual variable, multiplying the primary bid by an adjustment factor to obtain an adjusted bid, or when the online behavior is negative for the contextual variable, dividing the primary bid by the adjustment factor to obtain the adjusted bid (C5L66-C6L8; C8L6-19; C10L35-60; C11L6-60; For example, base bid is $1. If male, add $0.50. If female, add $0.25. Or, if high income, increase bid by 25%, if low income decrease by 25%. For example, the content sponsor can provide a bid which specifies that if the user is within two hundred meters of a particular location specified using a particular longitude and latitude or other reference information, a bid (previously specified) is to be increased by fifty percent. Examiner’s comment:  Multiplying and dividing to increase and decrease a bid value is the same increasing or decreasing by a percentage. For example, increasing by 25% is the same as multiplying by 1.25. Similarly calculation can be done with division to decrease the value.) an output configured to transmit, for the bidding for the advertisement appurtunities, the primary bid or the adjusted bid to an ad entity, the ad entity being an ad server, an ad exchange, or a content server (C2L14-L39; C5L66-C6L8; C6L26-37; C8L6-19; A received conditional bid can establish a price to be used in an auction for a content slot associated with the bid request. A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. A bid request can include characteristic information other than gender. For example, a bid request can include other demographic information associated with the user device 204, such as age or income. The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples.)
Yang does not expressly teach tracking online behavior by accessing sites that a user has accessed and associating keywords from those sites with users who visit the site.
Wohlstadter teaches tracking an online behavior of the plurality of users in the first audience list to detect a contextual variable (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include tracking online behavior to identify contextual variables as taught by Wohlstader in order to provide targeted advertising (paragraph [0076]). Further, monitoring online behavior of a user to identify contextual variables is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach receiving a domain that is a filtering criteria for use with conditional bidding for advertisement placements.
Liu teaches {filtering users} based on a domain (C2L8-19; According to some aspects of the present disclosure, the online behaviors of user identifiers may be used to provide audience-based advertising. As used herein, online behavior refers to how a user identifier interacts with web pages on the Internet (e.g., which web pages are visited, the order in which the web pages are visited, how long a particular web page is viewed, and similar information). C2L54-C3L2; One or more implementations described herein provide a method that allows a processing circuit to create a classifier model to determine whether a network user should be added to a list of network users. The classifier model is used to classify the browsing activities of candidate network users based on whether the browsing activities relate to similar topics or interests as the given remarketing list. The classifier model is generated based on a first, second and third category of network activities. The first category of network activities represents examples of characteristic data associated with a network user that should be added to the list of network users. C9L57-C10L15 In some implementations, as illustrated in FIG. 4, the processing circuit performs process 400 for creating a classifier model to determine whether a network user should be added to a list of similar network users. Each network user is represented on the first and second list by a user identifier and characteristic data associated with the network user's network activity (block 402). Characteristic data may include, but are not limited to, web pages visited, topics in the web pages, salient keywords in the web pages, content displayed on the web pages, content clicked on, search terms entered for searches performed, products purchased, users' geography, users' demography, etc.) assign individual users among the plurality of users who have visited the domain to a sub audience list  (C2L8-19; According to some aspects of the present disclosure, the online behaviors of user identifiers may be used to provide audience-based advertising. As used herein, online behavior refers to how a user identifier interacts with web pages on the Internet (e.g., which web pages are visited, the order in which the web pages are visited, how long a particular web page is viewed, and similar information). C2L54-C3L2; One or more implementations described herein provide a method that allows a processing circuit to create a classifier model to determine whether a network user should be added to a list of network users. The classifier model is used to classify the browsing activities of candidate network users based on whether the browsing activities relate to similar topics or interests as the given remarketing list. The classifier model is generated based on a first, second and third category of network activities. The first category of network activities represents examples of characteristic data associated with a network user that should be added to the list of network users. C9L57-C10L15 In some implementations, as illustrated in FIG. 4, the processing circuit performs process 400 for creating a classifier model to determine whether a network user should be added to a list of similar network users. Each network user is represented on the first and second list by a user identifier and characteristic data associated with the network user's network activity (block 402). Characteristic data may include, but are not limited to, web pages visited, topics in the web pages, salient keywords in the web pages, content displayed on the web pages, content clicked on, search terms entered for searches performed, products purchased, users' geography, users' demography, etc.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include adding users to lists based on characteristics such as visitation of a website as taught by Liu in order to provide audience-based advertising (C2L8-10). Further, generating lists based on users having characteristics such as visitation to a website is the use of a known technique used to improve similar devices/methods in the same way.


Yang, Wohlstadter, and Liu teach the limitations of claim 15. As per claim 16:

Yang further teaches wherein the primary filtering criteria is based on a characteristic of user behavior data corresponding to online activity performed by a particular user among the plurality of users (C1L29-53; C3L48-C4L29; C5L66-C6L8; C6L2-L7; C7L4-19; C8L20-31; C10L35-60 The placement opportunity can be for a content slot on a resource and can be associated with a user who is characterized as being included in a group or having a certain attribute. The group can be, for example, a group of users having a same attribute for a particular characteristic. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples.)

Yang, Wohlstadter, and Liu teach the limitations of claim 16. As per claim 17:

Wohlstadter further teaches wherein the processor is further configured to  analyze the user behavior data with natural language processing; and build a user profile based on an analysis of the user behavior data (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using natural language processing to associate keywords with a user profile as taught by Wohlstader in order to provide targeted advertising (paragraph [0076]). Further, the use of natural language processing to determine keywords and associating those keywords with users is the use of a known technique used to improve similar devices/methods in the same way.

Yang, Wohlstadter, and Liu teach the limitations of claim 17. As per claim 18:

Wohlstadter further teaches wherein the user behavior data associated with the user profile includes text data, image data, audio data, or combinations thereof (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using natural language processing to associate keywords with a user profile as taught by Wohlstader in order to provide targeted advertising (paragraph [0076]). Further, the use of natural language processing to determine keywords and associating those keywords with users is the use of a known technique used to improve similar devices/methods in the same way.

Yang, Wohlstadter, and Liu teach the limitations of claim 15. As per claim 19:

Wohlstadter further teaches establish a user profile for a particular user, among the plurality of users, wherein the user profile comprises a keyword; (paragraphs [0044]-[0050], [0076] In some implementations, the application 106 can collect information relating to the content pages browsed by the user ("content source information"). Examples of the content source information can include the content of a webpage (e.g., analyzed using natural language processing, keyword or phrase recognition, etc.) The information collected while a user is browsing content, including contextual information and user intent, can be stored in a user profile for later reference by the system. Collected information can also be bundled with user-identifying data, such as an IP address, and sold to advertisers for targeted advertising within or independent from pathway browsing.)
The combination does not expressly teach adding users to lists based on determining whether a profile satisfies criteria.
Liu teaches determine that the user profile satisfies the contextual variable; and add the particular user to a second audience list upon a determination that the contextual variable is satisfied (C2L54-C3L2; claim 1; One or more implementations described herein provide a method that allows a processing circuit to create a classifier model to determine whether a network user should be added to a list of network users. The classifier model is constructed from at least one existing list provided by a content provider, such as a remarketing list. The classifier model is used to classify the browsing activities of candidate network users based on whether the browsing activities relate to similar topics or interests as the given remarketing list. The classifier model is generated based on a first, second and third category of network activities. The first category of network activities represents examples of characteristic data associated with a network user that should be added to the list of network users. Adding, by the processing circuit, a second network device identifier to a list of similar network device identifiers based on the generated classifier model.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include adding users to lists based on characteristics as taught by Liu in order to provide audience-based advertising C2L8-10). Further, generating lists based on users having characteristics is the use of a known technique used to improve similar devices/methods in the same way.

Yang, Wohlstadter, and Liu teach the limitations of claim 19. As per claim 20:

Yang further teaches wherein the processor further configured to receive a notification including a user identifier corresponding to the user, the notification being received from an advertiser (C8L20-31; FIG. 2B illustrates an example system 230 for providing a bid request that includes multiple options. A web page 232 that includes a content slot 233 is displayed on a user device 234. The web page 232 is configured to send a content request 236 to a content server 238 for a content item to display in the content slot 233. The content server 238 can identify user device information associated with the user device identifier in a user device information repository 239. For example, the user device information can indicate that the user device 234 is associated with a female user with an age in a range of between 25 and 35 years of age and an income in a first predefined range (e.g., $25,000 to $35,000)) and wherein the primary bid or the adjusted bid  is transmitted by the output based on the presence of the user identifier in the first audience list, the second list, or the first and second audience lists (C5L66-C6L8; C8L6-19; A user device 106, for example, can be characterized as being associated with a group of user devices, wherein the group is defined by the user devices in the group having a specific attribute. For instance, user devices in a group can be user devices associated with a particular demographic, such as male users, female users, or users in a particular age group, users at a particular location, users included in a particular user list, or users having a particular interest, to name a few examples. A bid request can include characteristic information other than gender. For example, a bid request can include other demographic information associated with the user device 204, such as age or income. The characteristic information can include other types of information, such as geo -location information, user-list information, or user interest information, to name a few examples.)

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. With regard to practical application the examiner respectfully disagrees. The applicant fails to claim any technical means for tracking online activity and instead merely includes a broad generic limitation with regard to tracking online behavior. There is no claimed mechanism for how this is accomplished and under broadest reasonable interpretation could merely include observing a user. Further, the tracking of online behavior is considered insignificant extra solution activity of data gathering. Tracking online behavior is well known at the time of the invention. Further, the broad generic recitation of tracking online behavior does not impose any meaningful limits on the claims such that it is only tangentially related to the conditional bidding of advertisement opportunities. (See MPEP 2106.05(g)) As a result such rejections have been maintained.
Applicant’s arguments with regard to rejections under 35 USC 103 are moot in light of new grounds of rejection which have been necessitated by amendment. Yang teaches a conditional bidding system as outlined above in the rejection, including making the conditional bids based on user lists. Yang further teaches differentiating the bids based on various criteria. Admittedly Yang does not teach that the secondary criteria includes whether the user has previously visited a particular website. That being said, the examiner finds that previously cited reference Liu teaches adding users to lists based on whether they have visited particular websites and it would have been obvious to one of ordinary skill in the art to use the conditional bidding of Yang with the list based on whether a user had been to a particular website as taught by Liu in order to provide audience based advertising. As a result, the claims are rejected under the combination of Yang, Wohlstadter, and Liu.

The following prior art is not relied upon but is considered relevant:
O’Kelley et al (US 2009/0012852) – paragraph [0030] In other examples, an advertiser could alter (e.g., increase or decrease) an amount of a bid for the advertisement placement based on the information. For example, if the end user machine 150 is identified as having visited a particular website in the past based on the pixel identification information 86 in the cookie file 84 on the end user machine 150, then the advertiser could increase a bid by a set amount, e.g., $0.50. [0038] Referring to FIG. 4B, an advertiser 294 can generate targeting rules 296 that are used to target advertisements based on cookie information for a user 278 that visits a publisher's website. In this example, the advertiser 294 has established a targeting rule 298a that the advertiser does not wish to bid to place an advertisement on a publisher's website if the user visiting the publisher's website has previously visited Old Navy's website. The advertiser has also generated a targeting rule 298b that increases the bid for an advertisement if the user has visited the JCrew website and a targeting rule 298c that increases the bid for an advertisement if the user has visited any clothing retailer. Targeting rules can also use the timestamp information recorded in the user's cookie file 280. For example, targeting rule 298d increases the bid for an advertisement if the user has visited the JCrew website within the past 24 hours. The advertiser 294 provides the targeting rules 296 to the targeting module in the transaction management system.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/VICTORIA E. FRUNZI/             Primary Examiner, Art Unit 3688                                                                                                                                                                                           	12/19/2022